DETAILED ACTION
The instant application having Application No. 16/545,242 filed on August 20, 2019 is presented for examination by the examiner.
The amended claims submitted April 20, 2022 in response to the Office Action mailed January 24, 2022 are under examination. Claims 1, 6-10, and 15-20 are pending, of which all are amended at least by the amendments to independent claims 1 and 10. Claims 2-5 and 11-14 are cancelled.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Specification
	The amendments to the specification submitted April 20, 2022 contain no new matter and are entered into the file.
Drawings
	The drawing objections of the previous office action are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 10, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. USPGPub 2015/0077840 A1 (hereafter Kim) in view of Wu et al. US 7,744,296 B2 (cited in an IDS, hereafter Wu) and Naito et al. USPGPub 2011/0032416 (hereafter Naito).
Regarding claim 1, Kim teaches (Fig. 6) “A lens module (camera module 100 with lens unit 120) comprising a voice coil motor (actuator unit 140 which may be a voice coil motor see paragraph 26), a carrier (base 180), and [an adhesive] (adhesive layer 200) attaching the voice coil motor to the carrier (paragraph 49: “the base 180 comprises a second engaging member 181 fixed at the first engaging member 113 by the adhesive layer 200” thus the base is attached to the voice coil motor in that the base is fixed to the engaging member 113 of the cover can 110 and the cover can 110 is attached to the voice coil motor 140, see Fig. 3 and paragraph 21), wherein a wall of the carrier defines at least one groove (strength reinforcing grooves 184a and recess unit 184), an opening of the groove faces the voice coil motor (see e.g. Fig. 3) and the groove is filled with the [adhesive] (“The strength reinforcing grooves 184a may provide a good engaging force against horizontal external force because part of the adhesive applied so as to fix the base 180 and the engaging member 113 of the cover can 110 is inputted and hardens”), the groove comprises a plurality of … cavities (strength reinforcing grooves 184a) which are separated from each other (see how 184a are spaced apart and separated from one another in Fig. 6) and an … communicating section (recess unit 184) inside the carrier (184 are inside the carrier, i.e. base 180), the plurality of … cavities are in communication with each other by the … communicating section (see Fig. 6, 184a are in communication with each other by the recess unit 184).
However, although adhesive is at least typically a colloid, Kim does not explicitly teach that the adhesive is a colloid.
Wu teaches “A lens module (camera module 200) comprising a [lens holder] (holder 206 which corresponds to a voice coil motor in that both hold a lens unit), a carrier (base 210), and a colloid (colloid layer 226) attaching the [lens holder] to the carrier (col. 3 lines 33-40 “A colloid layer 226 is advantageously provided between the holder 206 and the base 210, … the colloid layer 226 is a thermosetting adhesive.” a layer of adhesive between two parts attaches them together).”
Wu further teaches (col. 3 lines 33-40) “The effect of the colloid layer 226 is to protect the electrical elements including the sensor 208 on the base 210 (i.e., the colloid layer 226 acts an environmental seal, reducing the opportunity for contamination of the electrical elements.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a thermosetting adhesive colloid layer as taught by Wu as the adhesive of Kim because Wu teaches that such a colloid layer acts an environmental seal, reducing the opportunity for contamination of the electrical elements (Wu col. 3 lines 33-40).
Note that the limitation “the groove is filled with the colloid” is considered to directly follow from the combination given that Kim already teaches that the groove is filled with adhesive and Wu teaches that the adhesive should be a colloid.  
However, Kim fails to teach that the plurality of cavities is “a plurality of cylindrical cavities”.
Naito teaches (Figs. 2 and 18) “A lens module (camera apparatus 1 with image capturing lens block 11) comprising …[a lens module] (lens block 11), a carrier (substrate 13), and a [adhesive] (paragraph [0011] “adhesive agent”) attaching the [lens module] to the carrier (paragraph [0011]: “the image capturing lens face each other by bonding thereto the substrate by using an adhesive agent.”), wherein a wall of the carrier defines at least one groove (filling grooves 27), … the groove is filled with the [adhesive] (“filling grooves 27 each of which is filled with an adhesive agent 26 for bonding of the substrate 13”), the groove comprises a plurality of cylindrical cavities (circular recess portions 44 of which there are a plurality, see Fig. 18 and paragraph [0077]) which are separated from each other (44 are separated from each other see inset in Fig. 18) and an …communicating section (filling groove 27)… the plurality of cylindrical cavities are in communication with each other by the …communicating section (see how 44 are in communication with each other by the filling groove 27).”
Naito further teaches (paragraph [0077]): “Therefore, in the substrate 13, the adhesive agent 26 is applied to each of the circular recess portions 44, thereby increasing the application area of the adhesive agent 26.”
The device of Kim Fig. 6 and the instant claim differ by the shape of the plurality of cavities which are in communication with each other by a communication section.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a cylindrical shape for the plurality of cavities as taught by Naito Fig. 18, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).  In the instant case, the change in shape does not appear to be significant to the function because both Kim and Naito teach a plurality of cavities to improve the function of an adhesive filling groove or recess. 
However, Kim Fig. 6 fails to explicitly teach that the communicating section is “an annular communicating section”. In Fig. 6 recess unit 184 may or may not continue behind protruding portion 185 and around the entirety of opening 181a, such that 184 forms an annular communicating section. It might, but one cannot tell from the angle depicted and the limited amount of base 180 that is shown in the figure.
Kim Fig. 2 teaches “an annular … section (paragraph [0056]: “recess unit 184 may be formed in a ring-shaped recess surrounding the second opening 181a).”
Kim Fig. 6 and the instant claim differ by the shape of the communicating section, recess unit 184, being an annular section.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the recess unit of Kim Fig. 6 that is a communicating section to be ring-shaped, i.e. annular, as taught by Kim Fig. 2, paragraph [0056], since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).  In the instant case, the change in shape does not appear to be significant to the function because Kim teaches both recess unit 184 existing only on two sides in Fig. 4 and recess unit 184 surrounding the opening in a ring-shape (an annular shape) in Fig. 2.
	
Regarding claim 10, Kim teaches (Fig. 6) “An electronic device (camera module 100) comprising a lens module (camera module 100 with lens unit 120) comprising a voice coil motor (actuator unit 140 which may be a voice coil motor see paragraph 26), a carrier (base 180), and [an adhesive] (adhesive layer 200) attaching the voice coil motor to the carrier (paragraph 49: “the base 180 comprises a second engaging member 181 fixed at the first engaging member 113 by the adhesive layer 200” thus the base is attached to the voice coil motor in that the base is fixed to the engaging member 113 of the cover can 110 and the cover can 110 is attached to the voice coil motor 140, see Fig. 3 and paragraph 21), wherein a wall of the carrier defines at least one groove (strength reinforcing grooves 184a and recess unit 184), an opening of the groove faces the voice coil motor (see e.g. Fig. 3) and the groove is filled with the [adhesive] (“The strength reinforcing grooves 184a may provide a good engaging force against horizontal external force because part of the adhesive applied so as to fix the base 180 and the engaging member 113 of the cover can 110 is inputted and hardens”), the groove comprises a plurality of … cavities (strength reinforcing grooves 184a) which are separated from each other (see how 184a are spaced apart and separated from one another in Fig. 6) and an … communicating section (recess unit 184) inside the carrier (184 are inside the carrier, i.e. base 180), the plurality of … cavities are in communication with each other by the … communicating section (see Fig. 6, 184a are in communication with each other by the recess unit 184).
However, although adhesive is at least typically a colloid, Kim does not explicitly teach that the adhesive is a colloid.
Wu teaches “A lens module (camera module 200) comprising a [lens holder] (holder 206 which corresponds to a voice coil motor in that both hold a lens unit), a carrier (base 210), and a colloid (colloid layer 226) attaching the [lens holder] to the carrier (col. 3 lines 33-40 “A colloid layer 226 is advantageously provided between the holder 206 and the base 210, … the colloid layer 226 is a thermosetting adhesive.” a layer of adhesive between two parts attaches them together).”
Wu further teaches (col. 3 lines 33-40) “The effect of the colloid layer 226 is to protect the electrical elements including the sensor 208 on the base 210 (i.e., the colloid layer 226 acts an environmental seal, reducing the opportunity for contamination of the electrical elements.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a thermosetting adhesive colloid layer as taught by Wu as the adhesive of Kim because Wu teaches that such a colloid layer acts an environmental seal, reducing the opportunity for contamination of the electrical elements (Wu col. 3 lines 33-40).
Note that the limitation “the groove is filled with the colloid” is considered to directly follow from the combination given that Kim already teaches that the groove is filled with adhesive and Wu teaches that the adhesive should be a colloid.  
However, Kim fails to teach that the plurality of cavities is “a plurality of cylindrical cavities”.
Naito teaches (Figs. 2 and 18) “An electronic device (camera apparatus 1) comprising a lens module (camera apparatus 1 with image capturing lens block 11) comprising …[a lens module] (lens block 11), a carrier (substrate 13), and a [adhesive] (paragraph [0011] “adhesive agent”) attaching the [lens module] to the carrier (paragraph [0011]: “the image capturing lens face each other by bonding thereto the substrate by using an adhesive agent.”), wherein a wall of the carrier defines at least one groove (filling grooves 27), … the groove is filled with the [adhesive] (“filling grooves 27 each of which is filled with an adhesive agent 26 for bonding of the substrate 13”), the groove comprises a plurality of cylindrical cavities (circular recess portions 44 of which there are a plurality, see Fig. 18 and paragraph [0077]) which are separated from each other (44 are separated from each other see inset in Fig. 18) and an …communicating section (filling groove 27)… the plurality of cylindrical cavities are in communication with each other by the …communicating section (see how 44 are in communication with each other by the filling groove 27).”
Naito further teaches (paragraph [0077]): “Therefore, in the substrate 13, the adhesive agent 26 is applied to each of the circular recess portions 44, thereby increasing the application area of the adhesive agent 26.”
The device of Kim Fig. 6 and the instant claim differ by the shape of the plurality of cavities which are in communication with each other by a communication section.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a cylindrical shape for the plurality of cavities as taught by Naito Fig. 18, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).  In the instant case, the change in shape does not appear to be significant to the function because both Kim and Naito teach a plurality of cavities to improve the function of an adhesive filling groove or recess. 
However, Kim Fig. 6 fails to explicitly teach that the communicating section is “an annular communicating section”. In Fig. 6 recess unit 184 may or may not continue behind protruding portion 185 and around the entirety of opening 181a, such that 184 forms an annular communicating section. It might, but one cannot tell from the angle depicted and the limited amount of base 180 that is shown in the figure.
Kim Fig. 2 teaches “an annular … section (paragraph [0056]: “recess unit 184 may be formed in a ring-shaped recess surrounding the second opening 181a).”
Kim Fig. 6 and the instant claim differ by the shape of the communicating section, recess unit 184, being an annular section.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the recess unit of Kim Fig. 6 that is a communicating section to be ring-shaped, i.e. annular, as taught by Kim Fig. 2, paragraph [0056], since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).  In the instant case, the change in shape does not appear to be significant to the function because Kim teaches both recess unit 184 existing only on two sides in Fig. 4 and recess unit 184 surrounding the opening in a ring-shape (an annular shape) in Fig. 2.
	Regarding claim 7, the Kim-Wu-Naito combination teaches the lens module according to claim 1, and Kim further teaches  “wherein the carrier is a hollow structure (paragraph [0035]: “a hollow portion, namely a second opening 181a of a second engaging member 180… formed at the center of the base 180”) defining a through hole (second opening 181a), the carrier further defines a first recess  (see the annular interior recess surrounding opening 181a defined by the protruding portion 185 in Figs. 2-3 and 6) and a second recess (the bottom recess defined by the lateral walls of 180 and the underside of the horizontal portion of 180 surrounding the opening 181a) opposite to the first recess (the first recess is on the upper surface of the horizontal portion of 180 surrounding the opening 181a which is opposite to the second recess on the underside of the horizontal portion of 180 surrounding the opening 181a), each of the first recess and the second recess surrounds the through hole (see Figs. 2-3 and 6), the first recess is configured to receive a filter  (IR filter 150, paragraph [0057]: “on the upper side surface of the second engaging member 181, the IR filter 150 surface-contacts with an inner circumferential surface of the protruding portion 185.”) and the second recess is configured to receive a photosensitive chip (image sensor 160 resides within the second recess of 180, compare Fig. 3 of Kim with Fig. 4 of the instant application, thus the second recess of 180 is configured to receive the image sensor in that it provides a hollow region in which the image sensor resides).”
Regarding claims 8 and 17, the Kim-Wu-Naito combination teaches “the lens module according to claim 1,” and “the electronic device according to claim 10” and Kim further teaches “wherein the lens module further comprises a lens unit (lens unit 120), and the lens unit is integrated with the voice coil motor (see Fig. 3 lens unit 120 is integrated with actuator unit 140 and paragraph [0025]: “The actuator unit 140 comprises a bobbin 144 which is engaged along an outer circumferential surface of the lens barrel 120 for thereby fixing the lens barrel 120.”).”
Regarding claim 16, the Kim-Wu-Naito combination teaches the lens module according to claim 1, and Kim further teaches  “wherein the carrier is a hollow structure (paragraph [0035]: “a hollow portion, namely a second opening 181a of a second engaging member 180… formed at the center of the base 180”) defining a through hole (second opening 181a), the carrier further defines a first recess  (see the annular interior recess surrounding opening 181a defined by the protruding portion 185 in Figs. 2-3 and 6) and a second recess (the bottom recess defined by the lateral walls of 180 and the underside of the horizontal portion of 180 surrounding the opening 181a) opposite to the first recess (the first recess is on the upper surface of the horizontal portion of 180 surrounding the opening 181a which is opposite to the second recess on the underside of the horizontal portion of 180 surrounding the opening 181a), each of the first recess and the second recess surrounds the through hole (see Figs. 2-3 and 6), the first recess receives a filter  (IR filter 150, paragraph [0057]: “on the upper side surface of the second engaging member 181, the IR filter 150 surface-contacts with an inner circumferential surface of the protruding portion 185.”) and the second recess receives a photosensitive chip (image sensor 160 resides within the second recess of 180, compare Fig. 3 of Kim with Fig. 4 of the instant application, thus the second recess of 180 receives the image sensor in that it provides a hollow region in which the image sensor resides).”
Regarding claims 19 and 20, the Kim-Wu-Naito combination teaches “the lens module according to claim 1,” and “the electronic device according to claim 10” and further teaches “wherein the colloid (the colloid of Wu which has replaced the generic adhesive layer 200 of Kim in the combination for claims 1 and 10 above) is sandwiched between the voice coil motor and the carrier (see Kim Fig. 3 adhesive layer 200 is sandwiched between the voice coil motor, actuator 140 and the carrier, base 180).”

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. USPGPub 2015/0077840 A1 (hereafter Kim) in view of Wu et al. US 7,744,296 B2 (cited in an IDS, hereafter Wu) and Naito et al. USPGPub 2011/0032416 (hereafter Naito) as applied to claims 1 and 10 above and further in view of Liu et al. CN 106707663 (cited in an IDS where reference will be made to the attached machine translation, hereafter Liu).
Regarding claims 6 and 15, the Kim-Wu-Naito combination teaches the lens module according to claim 1 and the electronic device according to claim 10, however, Kim, Wu and Naito are silent regarding “wherein a plurality of protrusions are formed on a surface of the voice coil motor contacting the carrier, the plurality of protrusions are received in the plurality of cylindrical cavities of the groove and engaged with the groove, and the colloid fills in gaps between the plurality of protrusions and the groove.”
Liu teaches (claims 1 and 10) “A lens module (camera module 10) comprising a voice coil motor (voice coil motor 200), a carrier (bracket 300), and [an adhesive] (paragraph 42: “glue is applied to the second top surface 320 of the bracket 300”) attaching the voice coil motor to the carrier (paragraph 48: “The first bottom surface 210 of the voice coil motor 200 is installed on the second top surface 320 of the bracket 300, so that the protrusion 211 and the groove 321 are matched with each other, and the protrusion 211 is embedded in the groove 321 and fixed by glue.”), wherein a wall of the carrier (second top surface 320) defines at least one groove (groove 321), an opening of the groove faces the voice coil motor (best seen in Fig. 1) and the groove is filled with the [adhesive] (e.g. paragraph 48: “The glue flows into the groove 321”).”
(claims 6 and 15)  “wherein a plurality of protrusions (protrusion 211 of which there are two) are formed on a surface of the voice coil motor (first bottom surface 210) contacting the carrier (paragraph 41: “The first bottom surface 210 is mounted on the second top surface 320.”), the protrusion are received in the … groove and engaged with the groove (paragraph 42: “the protrusion 211 can be inserted into the groove 321”), and the [adhesive] fills in gaps between the plurality of protrusions and the groove (paragraph 42: “There is a gap between them. When the glue is applied to the second top surface 320 of the bracket 300, the glue can flow into the gap between the protrusion 211 and the side wall of the groove 321”).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of protrusions on the voice coil motor that are received in the groove and engaged with the groove where the adhesive fills the gaps between the plurality of protrusions and the groove as taught by Liu in the device of the Kim-Wu-Naito combination because such a configuration of a protrusion of a corresponding shape to the groove received and engaged in the groove restricts the relative motion of the voice coil motor and the base in the horizontal plane as would be immediately understood by one of ordinary skill in the art.
Note that the limitation “the colloid fills in gaps between the plurality of protrusions and the groove” is considered to be met by the combination of references because Liu teaches the protrusions being inserted into the groove with a glue therebetween and Wu has already been introduced as replacing the generic adhesive with a colloid.
Further note that the limitation “the plurality of protrusions are received in the plurality of cylindrical cavities of the groove” is considered to be met by the combination of references because Kim and Naito taken together already taught the groove having a plurality of cylindrical cavities, and Liu teaches that the protrusion and groove have corresponding shapes, thus in combination the plurality of cylindrical cavities of the groove would receive correspondingly shaped plurality of protrusions.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. USPGPub 2015/0077840 A1 (hereafter Kim) in view of Wu et al. US 7,744,296 B2 (cited in an IDS, hereafter Wu) and Naito et al. USPGPub 2011/0032416 (hereafter Naito) as applied to claims 1 and 10 above and further in view of Wang et al. US 20170353640 A1 (hereafter Wang ‘640).
Regarding claims 9 and 18, the Kim-Wu-Naito combination teaches the lens module according to claim 1 and the electronic device according to claim 10.
However, Kim, Wu and Naito are silent regarding “wherein the lens module comprises a plurality of voice coil motors, the carrier carries the plurality of voice coil motors side by side.”
Wang ‘640 teaches (Fig. 25) (claims 1 and 10) an electronic device (Fig. 25 array camera module 1000) comprising a lens module (camera units 100), the lens module comprising a voice coil motor (actuator 60, paragraph 171: “an actuator 60, such as a voice coil motor”), a carrier (joint integral base 1110 and joint light filter holder 1400), and … attaching the voice coil motor to the carrier (see Fig. 25A and paragraph 307: “the joint light filter holder 1400 is installed at the joint integral base 1110, and the two actuators 60 are installed on the joint integral light filter holder 1400. In other words, the joint light filter holder 1400 is installed between the actuators 60 and the joint integral base 1110.”).”
(Claims 9 and 18) “wherein the lens module comprises a plurality of voice coil motors (see Fig. 25A paragraph 306: “each of the two camera module units 100 comprises an actuator 60”), the carrier (joint light filter holder 1400 and joint integral base 1110) carries the plurality of voice coil motors side by side (see Fig. 25A and paragraph 307: “the joint light filter holder 1400 is installed at the joint integral base 1110, and the two actuators 60 are installed on the joint integral light filter holder 1400.” thus both 1110 and 1400 carry the two voice coil motor actuators 60 either directly or indirectly or as a combination).”
Wang ‘640 further teaches (paragraph 304) “It is worth mentioning that this integral configuration of the two camera module units 100 to form a dual type array camera module 1000 is beneficial for enhancing the consistence of the two camera module units 100 with each other and is also space saving. For example, the joint light filter holder 1400 can provides two installation sites for the two light filters 50 respectively. So that, during the manufacturing process, by controlling the consistence of the two supporting grooves by molding and packaging the joint integral base 1110 on the joint circuit board 1120, consistent installing environments can thus be provided for the two light filters 50.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the lens module of the Kim-Wu-Naito combination into two lens modules side by side on a carrier as taught by Wang ‘640 because Wang ‘640 teaches that this integral configuration of the two camera module units 100 to form a dual type array camera module 1000 is beneficial for enhancing the consistence of the two camera module units 100 with each other and is also space saving (Wang ‘640 paragraph 304).

Response to Arguments
Applicant's arguments filed April 20, 2022 have been fully considered but they are not persuasive. 
In the last 5 lines of page 13 of 17 of the applicant’s remarks the applicant points out which portion of claim 1 it is that they will be arguing is not taught namely: “the groove comprises a plurality of cylindrical cavities which are separated from each other and an annular communicating section inside the carrier, the plurality of cylindrical cavities are in communication with each other by the annular communicating section.”
In lines 1-13 of page 14 of 17 of the applicant’s remarks the applicant argues that Liu, previously relied upon in the rejection of claim 1, does not teach the above limitation. This argument is moot, since, in light of the amendment to claim 1, Liu is no longer relied upon for the rejection of claim 1.
From line 14 of page 14 of 17 through line 9 of page 15 of 17 of the applicant’s remarks the applicant argues that Kim does not teach the limitation “an annular communicating … the plurality of cylindrical cavities are in communication with each other by the annular communicating section” because recess unit 184 in Fig. 6 is not annular. The examiner agrees that one cannot discern from Fig. 6 whether the recess unit 184, that is a communicating section between the reinforcing grooves 184a, is annular or not. However, Kim teaches in Fig. 2 that recess unit 184 may be ring-shaped (see paragraph [0056]).
In lines 10-13 of page 15 of 17 of the applicant’s remarks the applicant argues that none of Wu, Wang or Wang ‘433 disclose the above feature of amended claim 1. This argument is moot, since none of Wu, Wang or Wang ‘433 are relied upon for teaching this feature of amended claim 1.
In lines 14-16 of page 15 of 17 of the applicant’s remarks the applicant states that claim 10 recites similar features to independent claim 1, and thus is patentable for the same arguments. These arguments have been addressed above.
In lines 17-20 of page 15 of 17 of the applicant’s remarks the applicant requests that the rejection of the dependent claims be reconsidered and withdrawn because of the patentability of the independent claims 1 and 10. The arguments regarding the independent claims have been addressed above.
From line 21 of page 15 of 17 to line 3 of page 16 of 17 of the applicant’s remarks the applicant points to the newly added claims 19 and 20, specifically pointing out where support for them can be found, and states that they should also be patentable because they depend from claims 1 and 10. The arguments regarding the independent claims have been addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872